Citation Nr: 0529416	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  00-22 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to May 2000, with 7 years prior additional service.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in August 2001.  That decision granted 
service connection for tinea versicolor, and assigned a 10 
percent rating, effective June 1, 2001.  This case was 
previously before the Board in September 2004, at which time 
this issue was remanded for the veteran to participate in a 
VA medical examination.  The examination has been held and 
the case is now, once more, before the Board for appellate 
review.

The Board notes that, in addition to the instant claim, the 
September 2004 Board decision denied multiple claims, and 
remanded the claim for service connection for a left 
shoulder.  With respect to that claim, the record reflects 
that the RO issued a rating decision in April 2005 granting 
that claim, and the veteran has not expressed disagreement 
with that decision.  Accordingly, the matter is not for 
appellate review at this time.


FINDING OF FACT

The veteran's tinea versicolor is manifested by subjective 
complaints of itchy and dry skin; and occurs over less than 1 
percent of the veteran's body and in small patches on 
generally concealed portions of the veteran's torso, with 
flare-ups that are seasonally limited in duration and 
treatable with non-prescription strength topical medications.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for tinea versicolor have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7806 (2002 and 2003), 7820 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The veteran first raised his claim of entitlement to an 
increased initial rating by his October 2001 notice of 
disagreement, after the decision on appeal.  Therefore, 
notice pertaining to an increased rating could not have been 
provided at that time.

Here, the RO provided notice to the veteran in letters dated 
in October 2002 and October 2004 regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any further evidence in his possession that 
pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, a December 2002 Statement of the Case (SOC), 
a May 2003 Supplemental Statement of the Case (SSOC), and an 
April 2005 SSOC.  These documents provided him with notice of 
the law and governing regulations, to include the criteria 
for establishing a higher evaluation, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Factual Background

On the September 2000 VA examination, the veteran reported 
that his condition dates back to 1978 and is worse in summer 
and winter.  The veteran reported using an unnamed topical 
product to treat his condition.  Upon physical examination of 
the shoulders, upper back, chest, and upper arms, the 
examiner observed "patchy areas of hypopigmentation."  The 
areas were said to be non-scaly, dry and "confluent about 
the upper back."  The physician diagnosed history of tinea 
versicolor and indicated that the veteran's condition was an 
episodic problem, worsening in the summer and winter, with 
episodic pruritus.

In November 2002, the veteran underwent a second VA 
examination that addressed his tinea versicolor.  The 
seasonal nature of the condition was discussed.  The veteran 
reported that the rash itches, but the symptom is 
significantly reduced by the use of hydrocortisone cream, 
which he resorts to infrequently.  At the time of his 
examination, multiple hypopigmented lesions, of approximately 
4-5 millimeters in diameter, were noted.  There were no signs 
of excoriation and the lesions were covered by the veteran's 
shirt.  Tinea versicolor was diagnosed.

On his January 2003 VA Form 9, the veteran stated that he had 
"chronic itching and extensive lesions in the effected 
areas."

The veteran was again examined by the VA in January 2005.  
The veteran told his examiner of a history of a recurring 
rash on his back and neck, dating back to military service.  
The examiner noted that it was worse in the summer and barely 
noticeable in the winter.  Upon physical examination, the 
rash was reduced to small maculopapular lesions that were 
"approximately pinpoint in size."  This was located on the 
veteran's shoulders.  There was no sign of excoriation, 
inflammation, or infection.  The examiner noted the extent of 
the rash as "0% of the exposed body surface and less than 1% 
of the total body surface."  The examiner diagnosed the 
veteran with tinea versicolor of a mild degree "which even 
during periods of flare-up should not be considered an 
impairment or disability."

Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected tinea versicolor 
is more disabling than currently evaluated.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2004). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and, generally, the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

While the veteran's claim was pending, new rating criteria 
for evaluating skin disabilities became effective.  See 67 
Fed. Reg. 49590 (July 31, 2002).  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Under the former criteria for evaluating skin disabilities, 
tinea versicolor was evaluated as eczema under 38 C.F.R. § 
4.118, Diagnostic Code 7806.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7806 (2001).  Under Diagnostic Code 7806 an 
evaluation of 10 percent disabling was available where the 
veteran's skin condition was manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  The next higher evaluation of 30 percent 
disabling was available where the condition was manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Finally, the highest evaluation of 50 percent 
disabling was available when the condition was manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if it was exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).

Under the revised criteria for evaluating skin disabilities, 
effective August 30, 2002, tinea versicolor is rated as 
disfigurement of the head, face, or neck; scars; or 
dermatitis, depending upon the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7820 (2005).  Given 
that the veteran's predominant disability here is involves a 
body rash, his service-connected tinea versicolor will be 
evaluated as dermatitis/eczema under the new 38 C.F.R. § 
4.118, Diagnostic Code 7806.  

The new Diagnostic Code 7806 provides rating criteria for 
dermatitis or eczema based on the percentage of the body or 
exposed areas of the body affected by the skin disability.  
For example, a noncompensable rating is warranted where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  The minimum 
compensable evaluation of 10 percent disabling is available 
under the new Diagnostic Code 7806 where the condition 
affects at least 5 percent but less than 20 percent of the 
entire body or at least 5 percent but less than 20 percent of 
the exposed areas of the body, or requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12- month period.  The next higher 
evaluation of 30 percent disabling is available where the 
condition affects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas of the body, or requires 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, for the past 12-month period.  
Finally, the maximum evaluation of 60 percent disabling is 
available under the new Diagnostic Code 7806 where the 
veteran's dermatitis/eczema affects more than 40 percent of 
the entire body or more than 40 percent of the exposed areas 
of the body or requires constant or near-constant systemic 
therapy such as corticosteroids or other immuno-suppressive 
drugs during the past 12-month period.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for tinea versicolor under either the old or new 
criteria for evaluating skin disabilities.  This would 
include all periods or "stages" since the veteran's claim 
was filed.

In three separate VA examinations, the worst extent of the 
veteran's rash is noted as occupying less than one percent of 
the veteran's total body surface.  The rash on the veteran's 
shoulders is described as hypopigmented and dry, but 
excoriation, inflammation and infection were not observed on 
any occasion.  The veteran was reportedly treating his 
itching symptoms with hydrocortisone, but the examiner noted 
that this use was infrequent, and its use significantly 
reduced the symptoms.  There was no indication of anything 
other than topical creams being used for his condition.  
Moreover, there was no indication of any disfigurement to the 
veteran's head, neck or face resulting from tinea versicolor.  
While some symptomatology was reported by the veteran about 
his neck, competent medical evidence indicates the presence 
of the veteran's tinea rash to be limited to areas concealed 
by his shirt.  The veteran is separately service-connected 
for pseudofolliculitis barbae, and any symptoms related to 
that disorder cannot be considered when evaluating his tinea 
condition.  38 C.F.R. § 4.14 (2005).

The Board notes the veteran's account, from his VA Form 9, 
that he has chronic itching and extensive lesions.  However, 
the objective medical evidence of record, noted only episodic 
pruritis (itching), which was significantly reduced by 
hydrocortisone cream.  The most current examination noted 
that only mild itching occurred during summer flare-ups.

Moreover, none of the examinations have indicated the lesions 
were extensive.  In this regard, the September 2000 noted 
only hypopigmented patchy areas which were nonscaly.  The 
November 2002 examination noted the rash only on the tops of 
his shoulders and covered by a shirt, and the January 2005 
examination noted that the rash affected less than one 
percent of nonexposed area and zero percent of exposed area.  
His January 2005 VA examination also indicates that the 
veteran's condition should not be considered an impairment or 
disability.  

The record does not contain objective medical evidence 
suggesting constant itching, extensive lesions, marked 
disfigurement, or tinea versicolor affecting 20 percent or 
more of the veteran's body or exposed areas of the body.  In 
addition, there is no evidence showing any systemic therapy 
has been prescribed for his skin condition.  The 10 percent 
evaluation assigned adequately reflects the objective 
findings and subjective complaints described by the veteran.  
Therefore, the Board concludes that the veteran is not 
entitled to a disability rating in excess of 10 percent for 
tinea versicolor under either the old or new rating criteria 
for skin disabilities. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected tinea versicolor 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected tinea versicolor interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  There is no objective medical evidence 
showing that his skin condition markedly interferes with 
employment, nor has he been hospitalized.  In fact, the VA 
examiner noted the condition was not disabling.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a disability rating in 
excess of 10 percent for tinea versicolor.  38 U.S.C.A. § 
5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2004).  Therefore, 
the appeal is denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for tinea versicolor is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


